DETAILED ACTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manu-facture of said product; or
(2)		A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1, 2, 7, 10, 14, 16 and 18, drawn to a method of treating a bone disease.
	Group II, claim(s) 22, 23, 26, 31, 34, 39, 40, and 42, drawn to a method of detecting and treating a subject with a bone disease.
	Group III, claim 47, drawn to a composition for the treatment of a bone disease.

2.	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
3.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature of Group I is a composition “that bypasses or corrects a defect in MBTPS1 gene expression, gene splicing, or corrects lysosomal protein trafficking.  The composition of the claims does not present a contribution over the prior art.  In view of WO 2016/112350 A1 the technical feature of instant claim 1 is not novel (does involve an inventive step).  Specifically, WO 2016/112350 A1 teaches a method of treating a bone disease caused by an intracellular trafficking deficit comprising administering a composition comprising a vector that expresses the MBTPS1 gene (see paragraphs [0063] and [0085]).  As such, Group I does not share a special technical feature with the instant claims of Groups II or III.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-III is broken.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
6.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
7.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: (1) the genus of bone diseases caused by intracellular protein trafficking defects in a MBTPS1 gene; (2) the genus of compositions comprising a recombinant vector that comprises a promoter that drives the expression of a MBTPS1 gene or that bypass or correct defects in MBTPS1 gene expression, gene splicing, or lysosomal protein trafficking.
If any of Groups I-III is elected, the following species election is required:
(1) 	Elect a single specific composition comprising a recombinant vector that comprises a promoter that drives the expression of a MBTPS1 gene or that bypasses or corrects a defect in MBTPS1 gene expression, gene splicing, or lysosomal protein trafficking.
If Groups I or II is elected, the following species elections are also required:
(2)	Elect a single specific bone disease caused by intracellular protein 			trafficking defects in a MBTPS1 gene, (e.g. osteoarthritis, 					chondrodysplasia, osteogenesis imperfecta, or ichthyosis follicularis with 			alopecia and photophobia (IFAP) syndrome, Type II collagenopathy, type 			X collagenopathy, cartilage oligomeric matrix protein (COMP) 				chondrodysplasia, matrillin-3 mutations, Type I collagenopathy, a 				SERPINHI1 mutation, or a CREB3L1 mutation, as recited in claim 18 and 			42); and
(3)	Elect a single specific autophagy inducer selected from Tat-D11, 				Rapamycin, or Metformin.
If Group I is elected, the following species elections are also required:
(4)	Elect a single specific chemical chaperone, (e.g., phenylbutyrate (4-			PBA), glycerol phenyl butyrate, sodium phenylbutyrate, a phenylbutyrate 			salt, tauroursodeoxycholate (TUDCA), valproic acid, a specific hydroxamic 		acid, belinostat (PXD101), LA0824, panobinostat (LBH589), a specific 			benzamide, a specific hydroxamate, a specific cyclic tetrapeptide, a specific 		depsipeptide, or a specific electrophilic ketone, 	etc); and
(5)	Elect a single specific histone deacetylase (HDAC) inhibitor or an  			antisense morpholino oligonucleotide that corrects the MBTPSI gene.
If Group II is elected, the following species elections are also required:
(4)	Elect a single specific expression vector that expresses a MBTPSI gene, a 		BBF2 human homolog on chromosome 7 (BBF2H7) transcription factor, a 			constitutively active form of BBF2H7 (p60), Sec23a, Tangol, Sedlin, 			Hsp47, or an endoplasmic reticulum ER chaperone corrects a defect in a 			mutant MBTPS1 protein; and
(5)	Elect a single specific histone deacetylase (HDAC) inhibitor, or a 				chemical chaperone selected from phenylbutyrate (4- PBA), taurourso-			deoxycholate (TUDCA), valproic acid, a hydroxamic acid, belinostat 			(PXD101), LAQ824, panobinostat (LBH589), a specific benzamide, a 			specific hydroxamate, a specific cyclic tetrapeptide, a specific 				depsipeptide, or a specific electrophilic ketone; and
(6)	Elect a single specific antisense morpholino oligonucleotide that 				corrects the MBTPSI gene.

8.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: even though the species require the technical feature of composition comprising a recombinant vector that comprises a promoter that drives the expression of a MBTPS1 gene or that bypasses or corrects defects in MBTPS1 gene expression, gene splicing, or lysosomal protein trafficking, this technical feature is not a special technical feature as it does not make a contribution of the prior art in view of WO 2016/112350 A1 as discussed above.  Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1, 2, 7, 10, 14, 16 and 18 as to Group I are generic, and claims 22, 23, 26, 31, 34, 39, 40, and 42 as to Group II are generic.
9.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
10.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611